Title: To Benjamin Franklin from [Henry Hugh Fergusson], [21 December? 1776]
From: Fergusson, Henry Hugh
To: Franklin, Benjamin


Saturday Evening 9 [December 21?, 1776]
Mr. Fergusson presents compliments and wishes all happiness to doctor Franklin. He takes the liberty to send this card to doctor Franklin, to congratulate him on his safe arrival in Paris. Mr. Fergusson would be much obliged to doctor Franklin could he condescend to name an day and an hour when Mr. Fergusson could have the honour to personaly pay his respects to him was it for ever so short a time to make a few domestick enquiries after Mrs. Fergusson and his friends in Pennsylvania.
 
Addressed: To Doctor Franklin
Notation: Ferguson
